internal_revenue_service number release date index number ---------------------- ----------------------------------- ------------------- ------------------------------------------------- ------------------------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b06 plr-130885-18 in re ---------------------------------------------------- ----------------------------------------------------------- date date legend taxpayer parent state state holdings commission organization formula rate location plr year year date --------------------------------------------------------------------------------- --------------------------------------------- -------------- -------------- ---------------------------------------------------- ------------------------------------------------------- ----------------------------------------------------------------- ------------------- ----------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------- --------------------------------- -------------------- ----- ------- ------- ------------------ plr-130885-18 date date date date date date date date date date a b c d e f g -------------- --------------- ------------------ --------------------------- ------------------------ ---------------------------- ---------------------- ---------------------- ---------------------- ----------------------- ---------- ------------ ---- -- -- ---- -- dear --------------- this letter responds to a request for a ruling dated date and subsequent correspondence submitted on behalf of taxpayer by your authorized representatives taxpayer requests a ruling on the application of the depreciation normalization rules of sec_168 of the internal_revenue_code and sec_1_167_i_-1 of the income_tax regulations together the normalization rules to certain commission regulatory procedures which are described below the relevant facts as represented in your submission are set forth below plr-130885-18 taxpayer an independent electric transmission utility incorporated in state operates a high-voltage transmission system in state taxpayer is owned by holdings an indirect subsidiary of parent which is a state corporation taxpayer files a consolidated federal_income_tax return on a calendar_year basis with its affiliates including parent taxpayer’s rates are regulated by commission and are established on a cost-of-service model taxpayer implemented formula-based rates effective date as calculated under organization’s formula rate as authorized by a commission order the formula- based rates implemented in year were adjusted annually but were based on historical test years generally effective date taxpayer revised its formula rate as authorized by a commission order such that the annual formula-based rates are based on a forward-looking test year and are subject_to a true-up adjustment based on the actual financial results of the test period since year the formula rate employed by taxpayer has been authorized by a commission order the modifications to the formula rate templates of taxpayer in year were in part intended to implement the holdings of a private_letter_ruling plr issued to taxpayer related to the deferred tax normalization rules organization is a not-for-profit regional transmission organization managing the operations and investments in approximately a miles of high-voltage transmission and b megawatts of power-generating resources owned by utilities in the all or parts of c u s states and location its objectives include improving reliability coordination of operations seams management and price and informational transparency of the electric transmission utilities operating in its region organization bills and collects revenues from the customers of taxpayer taxpayer’s transmission rates are set annually using a commission-approved formula rate the rates remain in effect for a d-year period on date of each year taxpayer estimates its revenue requirement for the forthcoming calendar_year the service year based in part on the facilities in service or expected to be placed_in_service during that forthcoming year the revenue requirement determined based on the annual projection becomes effective on date of the service year by completing the formula rate templates approved by organization on an annual basis taxpayer is able to adjust its transmission rates to reflect changing operational data and financial performance including the amount of network load on the transmission systems operating_expenses and additions of utility plant when placed_in_service among other items the commission-approved rate formulas use previously-approved rates of return on equity and do not require further action or commission filings for the calculated rate to go into effect although the rate is subject_to legal challenge at commission taxpayer will continue to use formula rates to calculate its annual revenue requirements plr-130885-18 unless commission determines that such rate formulas are unjust and unreasonable or another mechanism is determined by commission to be just and reasonable the cost-based formula templates include a true-up mechanism whereby taxpayer compares its actual revenue requirement determined after the end of the service year to its billed revenues for the service year to determine any over-collection or under-collection of the revenue requirement the intent of the true-up mechanism is to ensure that customers are paying no more than the actual cost of service if the actual net revenue requirement is less than the billed revenues that were based on the projected revenue requirements an over-collection and to protect taxpayer if the actual net revenue requirement is more than the billed revenues an under-collection the actual net revenue requirement for the service year and accordingly the true-up amount computed in the year following the service period are based largely on the amounts reported to commission for the service year the amount of over-collection or under-collection is reflected in customer bills within e years of the service year under the provisions of the formula rate specifically an over-collection for a given service year is subtracted from the revenue requirement for the service year that is e years after the service year to which the over- collection relates a regulatory liability is recorded for over-collections under the true-up mechanism and carrying charges are paid to customers until these amounts reduce prices charged in the future an under-collection for a given service year is added to the revenue requirement for the service year that is e years after the service year to which the under-collection relates a regulatory asset is recorded for under-collections under the true-up mechanism and carrying charges are charged to customers until these amounts are recovered thus the actual revenue requirement for a service year is charged both during such service year and as part of a true-up adjustment reflected in rates charged e years after the service year to which it relates the revenue requirement charged for a given service year that is charged during such period is based on the monthly billing rate calculated in the previous year in the filing due by date using the projected revenue requirement and projected customer loads for such service year as applied to the actual monthly peak loads during the service year the actual revenue requirement for a service year is determined after the end of the service year the true-up adjustment reflects differences primarily between projected and actual operating costs rate base and interest_expense as well as differences between projected and actual customer loads sales volumes an over-collection or under-collection typically results from differences between the projected revenue requirement used to establish the billing rate charged during the service year and actual revenue requirement determined after the service year or from differences between actual and projected monthly peak loads in accordance with the provisions of the commission-approved formula rate templates taxpayer computes the rate base for its annual projections and its actual revenue requirements used to determine the true-up adjustments using average rate plr-130885-18 base calculations average rate base uses average plant balances including accumulated depreciation in determining the annual revenue requirement based on f- month averaging average rate base uses simple averaging for land held for future use materials_and_supplies and prepayments gross rate base is reduced by accumulated deferred federal income taxes adfit prior to the issuance of the plr to taxpayer average adfit was computed based on the simple averaging_convention since the issuance of the plr average adfit has been computed on the basis of the f-month averaging_convention for purposes of the projected revenue requirement computations and on the basis of the simple averaging methodology for purposes of the actual revenue requirement computations used to determine the true-up adjustments the same test year is used for all rate base components for the annual projected revenue requirement components for the annual projected revenue requirement computations and actual revenue requirement computations used to determine true-up adjustments balances for all month-ends agree with accounting_records and year-end balances for the actual revenue requirement calculation agree with the relevant commission filings prior to the issuance of the plr taxpayer did not apply the sec_1_167_l_-1 proration requirement to adfit increases or decreases for purposes or either projected revenue requirements or the actual revenue requirements used to determine the true-up adjustments since the issuance of the plr taxpayer has computed monthly adfit balances for purposes of the projected revenue requirements based on the application of the proration formula to forecasted monthly adfit increases or decreases and used these prorated month-end adfit amounts in the f-month averaging for its projected revenue requirement computations taxpayer does not apply the proration formula to any portion of actual adfit increases or decreases to compute average actual adfit for its actual revenue requirements used to determine its true-up adjustments taxpayer has modified its formula rate templates as necessary to conform to the guidance in the plr including corrective actions that the service described as a condition required to avoid the denial of accelerated_depreciation taxpayer considers the plr to be clear and complete and intended that the modifications to its adfit calculations implemented shortly after receipt of the plr would be the only template modifications required to maintain compliance with the normalization rules in the foreseeable future however taxpayer currently believes that its formula rate template ratemaking practices since the receipt of the plr comply with the normalization rules because they adhere to the holdings of the plr a date commission order the date commission order instituted proceedings to examine the methodology used by f utilities for calculating their adfit balances in their projected test year and annual true-up calculations for their transmission formula rates the date commission order requires the f companies including taxpayer to change their computations of adfit and rate base in a manner that applies one of the holdings of ----------------------- taxpayer responded to the date commission order by jointly filing an initial brief not on a consolidated basis with its e plr-130885-18 affiliates that are filing substantially identical private_letter_ruling requests and g unrelated companies that are organization members date initial brief further taxpayer and its e affiliates that are filing substantially identical private_letter_ruling requests jointly filed with commission proposed revisions to their formula rate templates complying with the date commission order for projected revenue requirement computations and actual revenue requirement computations used to determine true-up adjustments of each of the companies to become effective after the service issues the private letter rulings that taxpayer and its e affiliates are requesting date filing taxpayer jointly filed a reply brief not on a consolidated basis with its e affiliates filing a substantially identical private_letter_ruling request and g unrelated organization companies on date in response to a brief filed by an intervenor date reply brief the specific adfit computational change ordered by commission involves the use of averaging and thus the deferred tax consistency_requirement and would be contrary to a statement in the plr describing the corrective actions involving the adfit computations required in taxpayer’s subsequent rate proceedings the change mandated by the date commission order would affect both the projected revenue requirement computations and the actual revenue requirement computations used to determine true-up adjustments although taxpayer is not contesting that the adfit computational change ordered by commission would also comply with the normalization rules taxpayer is hesitant to unilaterally cease adhering to one of the corrective actions described in the plr as a condition required to avoid the sanction of denial of accelerated_depreciation due to its pre-year formula rate adfit computational methodology taxpayer is seeking a private_letter_ruling to supplement the plr to clarify that the corrective actions described in the plr were not intended to be the sole adfit computation allowable after issuance of the plr in order for taxpayer to be treated as having complied with the normalization rules in years prior to receipt of the plr thus taxpayer may make further adfit computational changes in order to comply with the date commission order prospectively while maintaining compliance with the normalization rules taxpayer also addresses certain holdings of -----------------------that are not the focus of the date commission order the holdings clarify that the proration requirement used in the projected revenue requirement also applies to an extent specified in ----------------------- to actual revenue requirement computations used to determine true-up adjustments taxpayer intends to modify its templates used for true- up adjustments at the next available opportunity in order to apply these holdings if the service rules favorably in this supplemental ruling_request the date commission order and related proceedings are focused on an adfit computation that the commission refers to as ---------------------------------------------- --------------------------------------------------------------------------------------------------------------------- plr-130885-18 --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------specifically the commission refers to adfit averaging using adfit amounts that have been prorated as ------------------------------------ -------------------- taxpayer has employed this approach since the annual projected revenue requirement filing immediately following the receipt of the plr until formally instructed otherwise by the service taxpayer considers its adfit computational approach to be a mandatory aspect of the corrective actions in accordance within the analysis of issue of the plr this computational issue was not analyzed in the private_letter_ruling request submitted by taxpayer resulting in the plr and this topic was not the subject of any of the specific rulings requested by taxpayer at that time thus the terms of compliance with the normalization rules were likely not intended to imply that the approach taxpayer indicated it would use after issuance of the plr was the only means to satisfy the normalization rules applicable to future test periods and average rate base however taxpayer believes that unilaterally ceasing to adhere to a specific corrective action described in the plr may be inappropriate and inconsistent with the historical practice of the service and the utility industry in establishing maintaining and remedying compliance with the normalization rules prior to the issuance of the safe_harbor guidance of revproc_2017_47 2017_38_irb_233 which permits utilities to self-correct inadvertent non-compliance with the normalization rules in certain circumstances in addition to addressing the ------------------------------------------------taxpayer proposed to commission in its date filing that its template for its actual revenue requirement used to compute its true-up adjustment be amended to reflect the principles of -----------------------regarding preservation of the effects of the proration formula although taxpayer considers itself in compliance with the normalization rules at this time because this aspect of the proration computation in annual ratemaking with true-up adjustments is not mandated in the plr taxpayer believes that it is necessary to revise its templates to adopt all clarifications of the adfit normalization rules resulting from ------------------------if it modifies its templates to reflect any of the holdings of ----------------------- on date taxpayer responded to the commission date order by filing an initial brief taxpayer is willing to make the adfit computational change as mandated by the commission date order and believes such computational method would also comply with the deferred tax normalization rules however taxpayer is hesitant to unilaterally cease adhering to the corrective action described in taxpayer’s private_letter_ruling without the service’s guidance on date commission issued an order indicating that it did not believe it plr-130885-18 was necessary for taxpayer to delay the implementation of the template changes pending approval from the internal_revenue_service and ordering taxpayer to make a compliance filing to implement the template changes on date taxpayer submitted its compliance filing addressing ------------------------------------------------- including tariff revisions to reflect the preservation-of-proration holdings of ------------------ ----------------- the date compliance filing taxpayer represents that it intended to continue to employ --------------------------------------------------allowed in the plr until receiving additional guidance from the service however to comply with the commission date order taxpayer will cease using --------------------------------------------- ------------------ beginning on date rulings requested taxpayer requests the following rulings the corrective action described in the plr includes an example of an adfit computation that would comply with the normalization requirements but it was not intended to be the sole allowable computation therefore taxpayer would not be subject_to the sanction of denial of accelerated_depreciation in years prior to the receipt of the plr and would maintain compliance with the normalization rules if another adfit computation consistent with the normalization requirements were employed in any of the rate cycles after receiving the plr taxpayer would comply with the consistency_requirement under sec_168 in computing its projected revenue requirement employing a future test period with an average rate base computation by a applying the proration formula rules under sec_1_167_l_-1 to the projected monthly increases or decreases in adfit without b further applying an averaging_convention as applied to other elements of rate base either to the prorated end-of-period adfit balance or to the prorated increases or decreases in adfit used to compute the prorated end- of-period adfit balance taxpayer would comply with the consistency_requirement under sec_168 and the proration formula rules under sec_1_167_l_-1 in computing its actual revenue requirement computations used to determine true-up adjustments by a continuing to apply the proration formula rules to its actual adfit increases or decreases to the extent such increases or decreases were projected and prorated in computing its projected revenue requirement and b applying an averaging_convention to actual adfit increase or decreases or portions thereof to the extent not previously subjected to the proration formula taxpayer would violate the normalization rules in computing its actual revenue requirement used to determine its true-up adjustments if any portion of its actual adfit increases or decreases is neither prorated nor averaged law and analysis plr-130885-18 sec_168 of the internal_revenue_code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_168 provides that in the case of any public_utility_property to which sec_168 does not apply by reason of sec_168 the allowance for depreciation under sec_167 shall be an amount computed using the method and period referred to in sec_168 former sec_167 generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items prior to the revenue reconciliation act of the definition of public_utility_property was contained in sec_167 and sec_168 which defined public_utility_property by means of a cross reference to sec_167 the definition of public_utility_property is unchanged sec_1_167_l_-1 provides that under sec_167 property is public_utility_property during any period in which it is used predominantly in a sec_167 public_utility activity the term sec_167 public_utility activity means in part the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be are regulated ie have been established or approved by a regulatory body described in sec_167 the term regulatory body described in sec_167 means a state including the district of columbia or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other body of any state or political_subdivision thereof similar to such a commission the term established or approved includes the filing of a schedule of rates with a regulatory body which has the power to approve such rates though such body has taken no action on the filed schedule or generally leaves undisturbed rates filed by the taxpayer in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same plr-130885-18 as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_1_167_l_-1 provides that the reserve established for public_utility_property should reflect the total amount of the deferral of income_tax_liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used if however in respect of any taxable_year the use of a method_of_depreciation other than a subsection method for purposes of determining the taxpayer’s reasonable allowance under sec_167 results in a net_operating_loss_carryover nolc to a year succeeding such taxable_year which would not have arisen or an increase in such carryover which would not have arisen had the taxpayer determined his reasonable allowance under sec_167 using a subsection method then the amount and time of the deferral of tax_liability shall be taken into account in such appropriate time and manner as is satisfactory to the district_director sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that with respect to any account the aggregate amount allocable to deferred tax under sec_167 shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation that section also notes that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 under sec_1_167_l_-1 a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes under sec_167 which is excluded from the base to which the taxpayer's rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for plr-130885-18 deferred taxes for the period used in determining the taxpayer's tax expense in computing cost of service in such ratemaking sec_1_167_l_-1 provides that for the purpose of determining the maximum amount of the reserve to be excluded from the rate base or to be included as no-cost capital under subdivision i above if solely an historical period is used to determine depreciation for federal_income_tax expense for ratemaking purposes then the amount of the reserve_account for the period is the amount of the reserve determined under sec_1_167_l_-1 at the end of the historical period if solely a future period is used for such determination the amount of the reserve_account for the period is the amount of the reserve at the beginning of the period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during such period if such determination is made by reference both to an historical portion and to a future portion of a period the amount of the reserve_account for the period is the amount of the reserve at the end of the historical portion of the period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during the future portion of the period the pro_rata portion of any increase to be credited or decrease to be charged during a future period or the future portion of a part-historical and part-future period shall be determined by multiplying any such increase or decrease by a fraction the numerator of which is the number of days remaining in the period at the time such increase or decrease is to be accrued and the denominator of which is the total number of days in the period or future portion sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base hereinafter referred to as the consistency rule issue the corrective action in the plr includes an example of an adfit computation that would comply with the normalization rules we agree that the example was not intended to be the sole allowable computation therefore taxpayer would not be subject_to the sanction of denial of accelerated_depreciation in years prior to the receipt of the plr and would maintain compliance with the normalization rules if another adfit computation consistent with the normalization rules were employed in any of the rate cycles after receiving the plr issue plr-130885-18 taxpayer states that if the purpose of the regulatory averaging and proration can be shown to be the same the consistency_requirement should not apply taxpayer represents that the purpose of the proration requirement is to take into account for ratemaking purposes the economic fact that changes in adfit balances in a future test period and the attendant cash flows will occur over a period of time according to taxpayer the critical question is whether the averaging_convention has a different purpose according to taxpayer the answer appears to lie in the nature of the test period if the test period is part historical part future the timing of the rate base expenditures cannot be what regulatory averaging was meant to address however taxpayer maintains that the purposes of regulatory averaging and proration can be the same when the entire test year is a future test period taxpayer maintains and we agree that averaging conventions when applied to entirely future test periods should presumptively be treated as having the same purpose as the proration requirement thereby negating the necessity to apply both conventions serially to changes in adfit balances therefore taxpayer would comply with the consistency_requirement under sec_168 in computing its projected revenue requirement employing a future test period with an average rate base computation by a applying the proration formula rules under sec_1_167_l_-1 to the projected monthly increases or decreases in adfit and without b further applying an averaging_convention as applied to other elements of the rate base either to the prorated end-of- period adfit balance or to the prorated increases or decreases in adfit used to compute the prorated end-of-period adfit balance issue it is satisfactory under the normalization rules to determine adfit in the projected revenue requirement for a future period with an average rate base by applying the proration formula rules to projected adfit increases and decreases without a separate averaging_convention identical or similar to the averaging applied to other rate base items for purposes of the actual revenue requirement used for the true-up mechanism we believe that it is permissible under the normalization rules to not average the portion of actual adfit increases and decreases that were prorated in the calculation of the projected revenue requirement and it is impermissible under the normalization rules for the differential between actual and projected adfit increases and decreases to not be subjected to an averaging_convention therefore taxpayer would comply with the consistency_requirement under sec_168 and the proration formula rules under sec_1_167_l_-1 in computing its actual revenue requirement computations used to determine true-up adjustments by a continuing to apply the proration formula rules to its actual adfit increase or decreases to the extent such increases or decreases were projected and prorated in computing its projected revenue requirement and b applying an averaging_convention to actual adfit increase or decreases or portions thereof to the extent not previously subjected to the proration formula taxpayer would violate the normalization rules in computing its plr-130885-18 actual revenue requirement used to determine its true-up adjustments if any portion of its actual adfit increases or decreases is neither prorated nor averaged except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification upon examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate industry director lb_i sincerely david a selig senior counsel branch office of associate chief_counsel passthroughs special industries cc
